DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "in proximity" in claims 1 and 9 is a relative term which renders the claim indefinite.  The term "proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The plain and ordinary meaning of the term is close or nearby, however it is unclear how close or nearby the digital-content-display must be to the projected location of the person in order to infringe the invention. The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Similarly, the term "near" in claim 18 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no adequate standard present in the disclosure or the state of the art from which one could discern within a reasonable degree what distance the digital-content-display and the person must be from one another in order to trigger infringement.
  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilkinson et al. (US 20170300999).
Claim 18. Wilkinson et al. (Wilkinson) teaches a computer-implemented method to facilitate expedient shopping in a physical retail facility comprising: 
receiving signals from tags associated with physical items selected by a person within a physical space [0257]; 
extracting item features from a description of one or more physical items from the physical items selected by the person [0215], [0216], [0318]; and 
performing a step for displaying a visual content item at a digital-content-display device near a projected location of the person within the physical space based on the signals and the item features[0215], [0216], [0314], [0315].
Claim 19. Wilkinson teaches said method wherein receiving the signals from the tags associated with the physical items comprises receiving, from a sensor of a container associated with the person, indications of radio-frequency identification (RFID) signals received by the sensor from the physical items located in the container [0211].
Claim 20. Wilkinson teaches said method wherein receiving the signals from the tags associated with the physical items comprises receiving the signals from attached tags affixed to the physical items that have been picked up and set down by the person [0205].



Allowable Subject Matter
Claims 1-17 are allowed.

REASONS FOR ALLOWANCE

	Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of:
determining a set of physical items selected by a person within a physical space based on signals from the set of physical items; identifying a description of one or more physical items from the set of physical items selected by the person; determining a projected location of the person within the physical space at a projected time; identifying a digital-content-display device in proximity to the projected location of the person within the physical space; and retrieving, for display via the digital-content-display device, a visual content item to be viewed by the person at the projected location and at the projected time based on the visual content item corresponding to the description of the one or more physical items from the set of physical items.

                    Regarding claim 9
 	Claim 9 is parallel in subject matter to the feature noted above with respect to claim 1 and is allowable for reasons similar to those provided for claim 1.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20140019300 to Sinclair discloses a consumer interface device implemented in a retail store. In an embodiment, the CID 100 may indicate the location, within a store, of a product associated with the barcode or RFID or any other product contained within the information displayed to the user. The CID 100 may further cooperate with a navigational system to direct the user to the location of a product within the store. For example, the CID 100 may receive the location of the product within the store and determine a route to the product, which may then be displayed to the user. The CID 100 may also display a graphic indicating a shelf placement of the product so that the user knows precisely where to find the product. The CID 100 and/or navigational system may interact with the planogram database and/or the inventory system 232 to generate the navigation display. 


 	(II) US 20080308630 to Bhogal et al. discloses a device, method and system for providing shopping assistance information to customers using RFID tagged items in a store equipped with on-board or hand-held shopping cart RFID readers and display devices modified to have a personal product specification criteria data input interface. As is well-known and in use already, the store's processing system 30 may also provide the customer with other related information of possible usefulness to him or her such as suggested additional purchase items related to the selected and scanned item, their location in the store including a brief route map to assist the customer in locating such additional purchase items, or it may identify discount coupons or availability of special pricing, etc. all of which are if immediate possible usefulness to the shopper. All of this information is displayed either via the customer's PDA 20 on it's own display 23 or on the display 52 of the shopping cart attachment device 70. 

(III) US 20080249865 to Angell et al. discloses a computer implemented method, apparatus, and computer program product for generating project based marketing messages to a customer in a retail facility. In one embodiment, at least one item selected by the customer for purchase is identified. A task that requires the at least one item for completion of the task is identified. A set of additional items recommended for completion of the task is retrieved. The customer has not selected the items in the set of additional items for purchase. A customized marketing message for at least one item in the set of additional items recommended for completion of the task is generated. The customized marketing message is generated in real-time as the customer is shopping.

(IV) US 20210082024 to Sivan et al. discloses a system for providing product suggestions to provide to a customer during a checkout process at a retail store includes a checkout configuration that includes a point of sale terminal, a scanner to scan products, a scanning preparation area where products to be scanned are positioned, and a customer-facing device. The system can further include one or more product sensors to capture and transmit product signals. The system can also include a product identification system that is programmed to identify the products contained in the scanning preparation area. The system can further include a product recommendation engine that is configured to identify contents of a customer cart from the products contained in the scanning preparation area; determine product recommendations based, at least in part, on the contents of the customer cart; and transmit the product recommendations to the customer-facing device for display to the user. Checkout aisle 310 can also include one or more product sensors 320. The product sensors can be configured to collect product signals from the checkout aisle 310. For example, the product sensors 320 can be cameras, scanners, (e.g., a barcode scanner, QR code scanner, RFID scanner), or other means for collecting product signals. In some embodiments, different product sensors 320 can collect separate product signals for each product sensor 320. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625